78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony SCOPELLITE, Plaintiff-Appellant,v.David GALLAHER, President Tucson Aviation Center Inc.;Tucson Aviation;  Walter Burg, CEO Manager Tucson AirportAuthority Inc.;  Jim Garcia, Director of Properties TucsonAirport Authority Inc.;  Pat Abeln, Manager ofAdministration Tucson Airport Authority Inc.;  Arnold Elias,President Tucson Airport Authority Inc.;  Tucson AirportAuthority;  George Miller, Mayor City of Tucson;  City ofTucson, Defendants-Appellees.
No. 95-16482.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Anthony Scopellite appeals pro se the district court's dismissal of his action against defendants over a lease dispute at Tucson International Airport.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review for abuse of discretion, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and affirm.


3
Scopellite contends the district court erred when it dismissed his action for failure to state a federal claim and lack of diversity jurisdiction.   We disagree for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3